—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Jackson, J.), dated April 25, 2000, as granted the defendants’ motion for summary judgment dismissing the first cause of action on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that the defendants made a prima facie showing of their entitlement to judgment as a matter of law by demonstrating that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Contrary to the plaintiff’s contention, she failed to raise a triable issue of fact as to whether she sustained a significant disfigurement as a result of the accident (see, Lisa v Pastor, 262 AD2d 368; Estrella v Marano, 255 AD2d 358). Accordingly, the defendants are entitled to summary judgment (see, Colinares v Washington, 269 AD2d 350). Bracken, P. J., Friedmann, Florio, H. Miller and Townes, JJ., concur.